FILED
                              NOT FOR PUBLICATION                           DEC 08 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 EDGAR DANIEL ROSALES,                            No. 08-71285

               Petitioner,                        Agency No. A072-518-615

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Edgar Daniel Rosales, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s removal order. We have jurisdiction pursuant to



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

IH/Research
8 U.S.C. § 1252. We review de novo, Sandoval-Lua v. Gonzales, 499 F.3d 1121,

1126-27 (9th Cir. 2007), and we deny the petition for review.

        We agree with the BIA’s conclusion that Rosales is removable under 8

U.S.C. § 1227(a)(2)(A)(iii) as an aggravated felon under because his conviction

under California Penal Code § 245(a)(1) categorically constitutes a crime of

violence and he was sentenced to a term of imprisonment of at least one year for

his crime. See United States v. Heron-Salinas, 566 F.3d 898, 899 (9th Cir. 2009)

(per curium) (Cal. Penal Code § 245 contains the requisite mens rea to qualify as a

crime of violence under 18 U.S.C. § 16).

        Rosales’ remaining contentions lack merit.

        PETITION FOR REVIEW DENIED.




IH/Research                                2                                   08-71285